                  Case 20-12456-JTD              Doc 1108        Filed 02/11/21        Page 1 of 3




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

In re:                                                       )   Chapter 11
                                                             )
RTI HOLDING COMPANY, LLC,1                                   )   Case No.: 20-12456 (JTD)
                                                             )
Debtor.                                                      )   (Jointly Administered)
                                                             )
                                                             )   Ref. Docket No. 761, 920, 1093

                                      AMENDED PLAN SUPPLEMENT

                  PLEASE TAKE NOTICE that, on February 10, 2021, RTI Holding Company, LLC,
and its affiliated debtors and debtors in possession (collectively, the “Debtors”) filed the amended
plan supplement (the “Amended Plan Supplement”) in connection with the Debtors’ Second
Amended Chapter 11 Plan [Docket No. 1093] (as may be amended or modified from time to time
and including all exhibits and supplements thereto, the “Plan”)2.

               PLEASE TAKE FURTHER NOTICE that the Amended Plan Supplement
includes the following documents, as may be modified, amended, or supplemented from time to
time:

                             Exhibit 4: Rejected Executory Contract / Unexpired Lease List
                             Exhibit 6: Waiver of Avoidance Actions
                             Exhibit 9: Debtors to be Liquidated

1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
as follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,
LLC (6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC
(8738); RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity,
LLC (7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC
(7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise,
LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire
Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817);
RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535);
RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing
address is 333 East Broadway Ave., Maryville, TN 37804.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan.



DOCS_DE:232911.1 76136/002
                Case 20-12456-JTD           Doc 1108    Filed 02/11/21    Page 2 of 3




                            Exhibit 10: Board Designees of Reorganized RTI
                            Exhibit 11: Board Designees of RT Lodge Company
                            Exhibit 12: RT Lodge Transition Agreement
                            Exhibit 13: Liquor License Transition Agreement
                            Exhibit 14: GS Unsecured Note
                            Exhibit 15: Unsecured Class 4 Note
                            Exhibit 16: Pledge and Security Agreement

              PLEASE TAKE FURTHER NOTICE that the Debtors reserve all rights, to
amend, modify, or supplement the Amended Plan Supplement and any of the documents
contained therein, including, but not limited to, amending the Rejected Executory
Contract/Unexpired Lease List, the in accordance with the terms of the Plan. To the extent
material amendments or modifications are made to any of the Amended Plan Supplement
documents, the Debtors will file a blackline with the Bankruptcy Court.

               PLEASE TAKE FURTHER NOTICE that the forms of the documents
contained in the Amended Plan Supplement are integral to, and are considered part of, the Plan.
If the Plan is approved, the documents contained in the Amended Plan Supplement will be
approved by the Bankruptcy Court pursuant to the order confirming the Plan.

               PLEASE TAKE FURTHER NOTICE that the hearing (the “Confirmation
Hearing”) will be held before the Honorable John T. Dorsey, United States Bankruptcy Judge, in
Courtroom 5, 5th Floor, of the United States Bankruptcy Court, 824 North Market Street,
Wilmington, Delaware, 19801, on February 11, 2021, at 2:30 p.m., prevailing Eastern Time,
to consider the confirmation of the Plan, any objections thereto, and any other matter that may
properly come before the Bankruptcy Court.

              PLEASE TAKE FURTHER NOTICE that the Confirmation Hearing may be
adjourned or continued from time to time without further notice other than by such adjournment
being announced in open court or by a notice of adjournment filed with the Bankruptcy Court
and served on parties requesting service pursuant to Bankruptcy Rule 2002.

               PLEASE TAKE FURTHER NOTICE that the Plan, the Amended Plan
Supplement, the Disclosure Statement, and other documents and materials filed in these chapter
11 cases may be obtained at no charge from Epiq Corporate Restructuring, LLC, the claims
agent retained by the Debtors in these chapter 11 cases (the “Notice and Claims Agent”), by: (a)
accessing the Notice and Claims Agent’s website at https://dm.epiq11.com/RubyTuesday; (b)
writing to the Notice and Claims Agent at Ruby Tuesday, Inc., Claims Processing Center c/o
Epiq Corporate Restructuring, LLC, P.O. Box 4420, Beaverton, OR 97076-4420; or (c) calling
the Notice and Claims Agent at 888-490-0613 (toll free) or 503-520-4417 (if international). You
may also obtain copies of any pleadings filed in these chapter 11 cases for a fee via PACER at
http://www.ecf.deb.uscourts.gov.



DOCS_DE:232911.1 76136/002                          2
                Case 20-12456-JTD   Doc 1108   Filed 02/11/21    Page 3 of 3




Dated: February 10, 2021                PACHULSKI STANG ZIEHL & JONES LLP
Wilmington, Delaware

                                        /s/ James E. O’Neill
                                        Richard M. Pachulski (CA Bar No. 90073)
                                        Malhar S. Pagay (CA Bar No. 189289)
                                        James E. O’Neill (Bar No. 4042)
                                        919 North Market Street, 17th Floor
                                        P.O. Box 8705
                                        Wilmington, Delaware 19899-8705 (Courier 19801)
                                        Telephone: 302-652-4100
                                        Facsimile: 302-652-4400
                                        email: rpachulski@pszjlaw.com
                                               mpagay@pszjlaw.com
                                               joneill@pszjlaw.com

                                        Counsel to the Debtors and Debtors in Possession




DOCS_DE:232911.1 76136/002                 3
